 Case 3:15-cv-04033-K Document 403 Filed 05/21/19   Page 1 of 2 PageID 35628


              IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF TEXAS
                        DALLAS DIVISION

SOARING WIND ENERGY, LLC,            §
TANG ENERGY GROUP, LTD.,             §
THE NOLAN GROUP, INC., KEITH P.      §
YOUNG, MITCHELL W. CARTER, and       §
JAN FAMILY INTERESTS LTD.,           §
                                     §
           Movants,                  §
                                     §
v.                                   §        Civil Action No. 3:15-CV-4033-K
                                     §
CATIC USA, INC. (a.k.a. AVIC         §
INTERNATIONAL USA, INC.),            §
AVIATION INDUSTRY                    §
CORPORATION OF CHINA, CHINA          §
AVIATION INDUSTRY GENERAL            §
AIRCRAFT CO. LTD., AVIC              §
INTERNATIONAL HOLDING                §
CORPORATION, AVIC                    §
INTERNATIONAL RENEWABLE              §
ENERGY CORP., ASCENDANT              §
RENEWABLE ENERGY CORP., and          §
CATIC TED LTD. (a.k.a. AVIC          §
INTERNATIONAL TED LTD.),             §
                                     §
           Respondents.              §

                                  ORDER

     Before the Court is CATIC USA, Inc.’s (“AVIC USA”) Motion to Stay Further

Discovery Pending Determination of Jurisdiction by Court of Appeals (Doc. No.

388)(“Motion to Stay”).   Respondents appealed this Court’s Order Confirming




ORDER – PAGE 1
 Case 3:15-cv-04033-K Document 403 Filed 05/21/19           Page 2 of 2 PageID 35629


Arbitration Award and Final Judgment. In its briefing notice to the parties, the Fifth

Circuit requested briefing on whether complete diversity exists among the parties.

AVIC USA subsequently filed this opposed Motion to Stay, arguing this Court may

lack jurisdiction to rule on any post-judgment matters, including Movants’ two pending

post-judgment motions. The Court has reviewed the parties’ briefing on this issue as

well as applicable law. In light of the Fifth Circuit’s briefing request, the Court hereby

stays any further discovery in this case as well as any pending motions.

      SO ORDERED.

      Signed May 21st, 2019.

                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




ORDER – PAGE 2
